           Case 2:18-cv-00393-APG-CWH Document 28 Filed 12/13/18 Page 1 of 2



 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada

 3   MARK E. WOOLF
     Assistant United States Attorney
 4   501 Las Vegas Boulevard S., Suite 1100
     Las Vegas, Nevada 89101
 5   702-388-6336
     mark.woolf@usdoj.gov
 6
     Attorneys for the United States
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9    Judy Beaumont,                                      Case No. 2:18-cv-00393-APG-CWH

10                   Plaintiff,
                                                          Stipulation for Stay
11          v.
                                                          (First Request)
12    US Department of Homeland Security,
      et. al.,
13
                     Defendants.
14

15          The parties, through their counsel of record, hereby stipulate to stay this matter for a

16   period of 60 days, or until February 11, 2019. The parties are in active settlement

17   negotiations and believe they will be able to resolve this matter without continued

18   litigation. This is the first request to stay this matter, and the stipulation is not sought for

19   purposes of delay or any other improper purpose. Rather, the parties request a stay to
20   permit them to focus their time and resources on settlement discussions.
21          While the parties are optimistic they will be able to resolve this matter, they reserve
22   the opportunity to request an early settlement conference with either the assigned
23   magistrate judge or another magistrate judge, as determined by the Court, should they be
24   unable to resolve this matter during the course of the stay. To that end, the parties’ request
25   that the Court schedule a status conference, to be automatically vacated in the event of
26   resolution, shortly after expiration of the stay. In advance of the status conference, the
27   parties will submit a joint status report indicating whether an early settlement conference
28   would be beneficial or proposing new discovery deadlines.


                                                      1
           Case 2:18-cv-00393-APG-CWH Document 28 Filed 12/13/18 Page 2 of 2



 1           WHEREFORE, the parties respectfully request that this stipulation be granted and

 2   the case stayed until February 11, 2019, and that the Court set a Status Conference, at a

 3   time and date convenient to the Court, shortly after expiration of the stay.

 4           Respectfully submitted this 13th day of December 2018.

 5
      THE COTTLE FIRM                               DAYLE ELIESON
 6                                                  United States Attorney
      /s/ Matthew G. Holland
 7
      MATTHEW G. HOLLAND, ESQ                       /s/ Mark E. Woolf
 8    8635 S. Eastern Avenue                        MARK E. WOOLF
      Las Vegas, NV 89123                           Assistant United States Attorney
 9
      Attorney for Plaintiff                        Attorneys for the United States
10

11
                                                    CHRISTOPHER M. YOUNG, PC
12
                                                    /s/ Christopher M. Young
13                                                  CHRISTOPHER M. YOUNG, ESQ.
                                                    2460 Professional Court, #200
14
                                                    Las Vegas, NV 89128
15
                                                    Attorney for Clark County
16

17

18

19
20                                                  IT IS SO ORDERED:
21

22

23                                                  UNITED STATES DISTRICT JUDGE
                                                    UNITED STATES MAGISTRATE JUDGE
24

25                                                               December 17, 2018
                                                    DATED:
26

27

28


                                                   2
